UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6965


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

KATRINA GOULD, a/k/a Trina,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:10-cr-00087-FDW-8)


Submitted:   July 19, 2012                    Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katrina Gould, Appellant Pro Se.    Steven R. Kaufman, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Katrina       Gould       appeals       the       district     court’s       order

denying her 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   sentence.          This     provision          permits       modification          of     a

defendant’s term of imprisonment when such term is “based on a

sentencing      range     that    has      subsequently          been     lowered      by    the

Sentencing      Commission,”          in    accordance          with    the     Commission’s

statutory       authority        to    review       and        revise     the     Sentencing

Guidelines.       Id. (citing 28 U.S.C. § 994(o) (2006)).                              Gould’s

sentence, however, was not based on a sentencing range lowered

by   the   Sentencing       Commission,           but,    rather,        was    premised     on

21 U.S.C.    § 841(b)(1)(B)(iii)             and     21       U.S.C.    § 851    (2006),      in

conformity       with     the     ten-year          mandatory          minimum      term      of

imprisonment therein prescribed at the time she committed the

offense    of    conviction.            Prior       to    Gould’s       guilty    plea       and

sentencing,       § 841     was       amended       to        increase     the     threshold

quantities of certain controlled substances triggering specific

mandatory minimums.             Fair Sentencing Act of 2010, Pub. L. No.

111-220,    124 Stat.       2372.          Gould,    however,          pursued    no   direct

appeal.

            Section 3582(c)(2), which, by its terms, is limited to

modifications      for     sentences        based        on    ranges     lowered      by    the

Sentencing Guidelines, is not the appropriate vehicle to seek

relief from a mandatory minimum sentence imposed by statute.

                                              2
See United States v. Munn, 595 F.3d 183, 187 (4th Cir. 2010)

(“[A] defendant who was convicted of a [cocaine base] offense

but sentenced pursuant to a mandatory statutory minimum sentence

is      ineligible      for      a     reduction       under       § 3582(c)(2).”).

Accordingly,     we     affirm       the   district     court’s     order     denying

Gould’s motion.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented     in    the    materials

before    the   court    and   argument        would   not   aid    the    decisional

process.



                                                                             AFFIRMED




                                           3